In an action for libel, judgment reversed on the law and a new trial granted, costs to appellants to abide the event. In our opinion, prejudicial errors were committed by the court in excluding testimony offered by the defendants to show what occurred and what statements were made by the plaintiff and others at the bondholders’ meeting, in submitting to the jury the question of special damages, which were not pleaded, and in refusing to charge the jury on that subject, as requested by defendants’ counsel. Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.